DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-25 are pending and have been examined.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on 4/6/2021 has been acknowledged.


Examiner's Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
In Claims 1 and 12 regarding the subject matter “to determine an anticipated trend for a coming time period.” This clause does not recite a step to be performed to achieve the expected result; i.e. it only recites its intended use.  Therefore, it has no patentable weight.
	For instance, regarding “wherein/whereby” clauses, according to the MPEP, a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP 2111.04). Also, a clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim (Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001)). Thus, such limitations do not serve to differentiate the claims from the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 6, 8, 13, 15, 17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 13 and 20 recite the limitations “the plurality of the first search terms” in lines 3, 3 and 3 respectively.  There is insufficient antecedent basis for the limitations in the claims.  Claims 4, 6, 8 and 15, 17, 19 by being dependents of claims 1 and 13 respectively are also rejected.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards a method, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that set forth the abstract idea recites: categorizing the search data based on a plurality of categories of goods or services or information; comparing the search engine data to historical search engine data associated with a different time period to determine an anticipated trend for a coming time period; generating a plurality of visual representations wherein the first search terms are displayed in a first visual representation of the plurality of visual representations; determining whether a select number of the conversational information are related to the first term or the second term; in response to determining the select number of the conversational information, collecting related content information associated with the select number of the conversational information; determining trends over time data from the results of comparing the search engine data to historical search engine data associated with the different time period and the related content information; which are steps that cover performance of the limitations in the mind, including the use of pen and paper, and therefore, are directed to the abstract grouping of Mental Processes in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  While the recited limitations, selecting a first term from the first search terms displayed in the first visual representation; selecting a second term from a second set of terms associated with the first search terms displayed in a second visual representation of the plurality of visual representations; entail managing personal behavior including social activities and following rules Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amounts to insignificant extra-solution activity.  In particular the claim recites the additional elements of receiving search data indicative of a plurality of searches conducted; receiving a first input indicative of at least one of the categories; receiving search engine data relating to searches relevant to the category, the search engine data comprising first search terms and first volume data for the first search terms; collecting a plurality of conversational information from one or more external sources; and displaying a third visual representation of the plurality of visual representations indicating trends over time using the trends over time data.  These steps, amount to insignificant extra-solution activity because such activities are merely data gathering and outputting, as well as selecting a particular source or type of data to be manipulated.  See MPEP 2106.05(g).  Simply adding insignificant extra-solution activity is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites additional limitations that amount to insignificant extra-solution activity to the judicial exception.  Viewing the limitations individually, the receiving search data indicative of a plurality of searches conducted; the receiving a first input indicative of at least one of the categories; the receiving search engine data relating to searches relevant to the category, the search engine data comprising first search terms and first volume data for the first search terms; the collecting a plurality of conversational information from one or more external sources; and the displaying a third visual representation of the plurality of visual representations indicating trends over time are insignificant extra-solution activity because such activities are used only for necessary data gathering and outputting in implementing the aforementioned abstract idea, see MPEP 2106.05(g).  Furthermore, the courts have recognized receiving, processing, and storing data; and receiving or transmitting data over a network to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity.  See MPEP 2106.05(d)II ; Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).  Viewing the limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing automating computer functions, and with no specific examples of the algorithms themselves which achieve the functionalities claimed.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.
	Likewise, dependent claims 2-11 do not recite any limitations that would remedy the 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9-17, 20-21 and 23-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jason (US Publication 2012/0271829) in view of Majko (US Publication 2009/0182727) in further view of Heath (US Publication 2013/0073336) and Hoyek (US Publication 2009/0007078)
A.	In regards to Claims 1 and 12, Jason discloses, a computer-implemented method and non-transient medium for identifying trends, comprising: 
	receiving search data indicative of a plurality of searches conducted; Jason [0005: received data being associated with a plurality of search terms];
	categorizing the search data based on a plurality of categories of goods or services or information; Jason [0033: data aggregation (categorizing) platform, and/or the user interface/reporting platform may also receive user selections from the user device (e.g., 
	receiving a first input indicative of at least one of the categories; Jason [0013: monitor a wide variety of information sources to identify hot topics or topics of interest (i.e. a category of goods, services or information); 0018: Topics that are rising in search frequency, citations, or use, may be referred to as hot topics; 0033: data aggregation (categorizing) platform, receive user selections from the user device (e.g., selections of specific hot topics];
	receiving search engine data relating to searches relevant to the category, the search engine data comprising first search terms and first volume data for the first search terms; Jason [0018: in a typical Internet search, a user may enter a search term into the search engine, which then track and publish information associated with the frequency with which those terms are being searched; 0036: the received data may be compared to a white list which includes terms or concepts that are considered relevant. For example, the white list data may include terms and concepts relating to sports (i.e. a sports category)];
	Jason does not specifically disclose, generating a plurality of visual representations, wherein the first search terms are displayed in a first visual representation of the plurality of visual representations; this is disclosed by Majko [0049: tag clouds may be used to graphically present search results to a user; and may be formed having any number of boundaries ranging from a square or circle to an entire user's screen; 0023: tag cloud is created from the user assigned words (first search term), wherein the word is hyperlinked or otherwise connected to the search results];
	selecting a first term from the first search terms displayed in the first visual representation based on the comparing; this is disclosed by Majko [0023: when a tag cloud is created from the user assigned words, a user may select a word from the tag cloud]; 

	It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the teachings of Jason with the teachings from Majko with the motivation to provide a stylized way of visually representing graphical report search results by presenting graphical linkable words to a user, whereby the linking may be done via hyperlink or other mechanism.  Majko [0046].
	Jason/Majko do not specifically disclose, collecting a plurality of conversational information from one or more external sources; this is disclosed by Heath [0039: each social media conversation to electronically obtain using computer system processor consumer or brand sentiment rating data sets];
	determining whether a select number of the conversational information are related to the first term or the second term; this is disclosed by Heath [0040: how many times each occurrence of the terms or phrases of interest appears in the social media conversation; number of keywords expressing consumer or brand sentiment about the terms or phrases of interest in the set of closest words];
	in response to determining the select number of the conversational information, collecting related content information associated with the select number of the conversational information; this is disclosed by Heath [0042: classifying the consumer or brand sentiment of consumer online activity, behavior, or social media conversations];
	determining trends over time data from the results of comparing the search engine data 
	It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the teachings of Jason/Majko with the teachings from Heath with the motivation to show how the overall volume of online social conversations referring to the consumer products or services, or promotions of interest trends over time; Heath [0045];
	Jason/Majko/Heath teaches using search engine data but do not specifically disclose, comparing the data to historical data associated with a different time period to determine an anticipated trend for a coming time period; this is disclosed by Hoyek [0046: retrieves benchmark data from the historical data store, and compares the retrieved benchmark data to current test data. Automatic storage of comparison results allows access to test data from past test runs, and can be used in providing an index of system performance characteristics over time that can be analyzed for historical performance trend detection or future performance forecasting];
	and displaying a third visual representation of the plurality of visual representations indicating trends over time using the trends over time data.  This is disclosed by Hoyek Fig. 17, [0047: software automated testing system performs historical trend analysis on the two or more 
	It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the teachings of Jason/Majko/Heath with the teachings from Hoyek with the motivation to provide a reliable and objective basis for predicting future system performance, precluding or reducing the requirement of relying on subjective analysis; thereby speeding up the process of finding performance problems and helping to predict the future performance of an application.  Hoyek [0036].
B.	In regards to Claims 2 and 13, Jason discloses, further comprising: receiving social network data, comprising social volume data for social terms, and weighting the plurality of the first search terms using the social volume data.  Jason FIG. 3A, [0035: data aggregation platform may receive query or search data from sources such as Google, Facebook, Twitter, or the like. The query or search data may include terms or queries which are seen as having an increase in frequency; 0038: terms which have the greatest demand as measured by the number of queries or instances may be displayed most prominently, with metrics used to weight or otherwise indicate the relative demand for information].  
C.	In regards to Claims 3-4 and 14-15, Jason does not specifically disclose, wherein the first visual representation comprises a first word cloud, with higher-weighted first search terms appearing larger than lower-weighted first search terms.  Majko [0047: the more important a word is, the larger the word appears in the tag cloud].  The motivation being the same as stated above in claim 1.
D.	In regards to Claims 5, 16 and 21, Jason do not specifically disclose, further comprising: 
	receiving a second input indicative of a user selection of the first term in the first word cloud; this is disclosed by Majko [0023: when a tag cloud is created from the user assigned 
	receiving second search engine data relating to the second input, the second search engine data comprising the second set of terms and third volume data for the second terms; this is disclosed by Majko FIG. 8, [0034: words in the tag cloud may be further hyperlinked, or otherwise connected, to the search results such that a user can select any of the words in the tag cloud and obtain search results relating to the selected word; 0056: e.g. user selecting the word "President" from the tag cloud generates new tag cloud which includes the most popular words. This may be done as many times as the user desires];
	weighting a plurality of the second set of terms based on at least the third volume data, wherein the second set of terms comprise a subcategory of the selected first term; this is disclosed by Majko [0033: scoring/weighing component is configured to assign a score to words  encountered while searching for a search query, and weigh the importance of each word; 0044: it is understood by those skilled in the art that there are many variations that may be used to calculate an aggregate word score. e.g., only those words that are most frequently used to describe a webpage are used to calculate an aggregate word score; 0056: selecting the word "President" from the tag cloud (as illustrated in FIG. 7, is a subcategory of the selected first search term)];
	and generating the second visual representation comprising second set of terms, wherein the second visual representation comprises a second word cloud, with higher weighted second set of terms appearing larger than lower weighted second terms.  This is disclosed by Majko [0056: user selects "President" result in a new tag cloud being generated and presented to the user; 0055: words are portrayed in the tag cloud according to a score/weight, wherein the higher the word's score, the more important or predominate the word appears in the tag cloud].  The motivation being the same as stated above in claim 1.
E.	In regards to Claims 6 and 17, Jason does not specifically disclose, further comprising: 
	receiving a second input indicative of a user selection of the first 
	receiving second search engine data relating to the second input, the second search engine data comprising the second set of terms and third volume data for the second terms; this is disclosed by Majko FIG. 8, [0034: words in the tag cloud may be further hyperlinked, or otherwise connected, to the search results such that a user can select any of the words in the tag cloud and obtain search results relating to the selected word; 0056: e.g. user selecting the word "President" from the tag cloud generates new tag cloud which includes the most popular words. This may be done as many times as the user desires];
	weighting a plurality of the second set of terms based on at least the second volume data, wherein the second set of terms comprise a subcategory of the selected first search term; this is disclosed by Majko [0033: scoring/weighing component is configured to assign a score to words  encountered while searching for a search query, and weigh the importance of each word; 0044: it is understood by those skilled in the art that there are many variations that may be used to calculate an aggregate word score. e.g., only those words that are most frequently used to describe a webpage are used to calculate an aggregate word score; 0056: selecting the word "President" from the tag cloud (as illustrated in FIG. 7, is a subcategory of the selected first search term)]; 
	and generating the second visual representation comprising second terms, wherein the second visual representation comprises a second word cloud, with higher weighted second set of terms appearing larger than lower weighted second terms.  This is disclosed by Majko [0056: user selects "President" result in a new tag cloud being generated and presented to the user; 0055: words are portrayed in the tag cloud according to a score/weight, wherein the higher the word's score, the more important or predominate the word appears in the tag cloud].  The motivation being the same as stated above in claim 1.
F.	In regards to Claim 9 and 23, Jason does not specifically disclose, wherein collecting 
G.	In regards to Claim 10 and 24, Jason/Heath do not specifically disclose, wherein determining trends over time data comprises normalizing/indexing the results of comparing the search engine data to historical search engine data associated with the different time period and the related content information.  This is disclosed by Hoyek [0046: storage of comparison results in historical data store allows access to test data from past test runs, and can be used in providing an index of system performance characteristics over time that can be analyzed for, e.g., historical performance trend detection].  The motivation being the same as stated above in claim 1.
H.	In regards to Claim 11 and 25, Jason does not specifically disclose, wherein displaying the third visual representation comprises displaying the related content information and the results of comparing the search engine data to historical search engine data associated with the different time period side by side.  This is disclosed by Heath [0342: brand trend line graph 911 shows how social media participant attitudes and opinions for a user's brand, product or service have changed over time. This enables users to see how sentiment has responded to various events such as advertising campaigns, programs and product launches. The brand sentiment chart 913 displays users' annualized brand or consumer sentiment index in comparison with the indices of users' competitors for the current year. Clicking on a chart in the dashboard display takes users to the full-screen version].  The motivation being the same as stated above in claim 1.
I.	In regards to Claim 20, Jason discloses, wherein the steps further comprise: receiving 
	Jason does not specifically disclose, and wherein the first visual representation comprises a first word cloud, with higher-weighted first search terms appearing larger than lower-weighted first search terms.  This is disclosed by Majko [0047: the more important a word is, the larger the word appears in the tag cloud].  The motivation being the same as stated above in claim 1.

Claims 7-8, 18-19 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jason (US Publication 2012/0271829) in view of Majko (US Publication 2009/0182727) in further view of and Heath (US Publication 2013/0073336), Hoyek (US Publication 2009/0007078) and Motte (US Publication 2008/0071929).
A.	In regards to Claims 7, 18 and 22, Jason does not specifically disclose, receiving a third input indicative of a user selection of the second term in the second word cloud; this is disclosed by Motte [0036: user interface allowing a user to select tags in the tag cloud, and displaying a new tag cloud associated with the selected tag];
	and generating the third visual representation, wherein the third visual representation comprises a plurality of line graphs showing at least relative volume data for the category, the first term selected by the second input, and the second term selected by the third input.  This is disclosed by Motte [0043: user interface comprising a visual representation configured to allow a user to select any topic in the tag cloud; 0259: the tag clouds for different user demographics 
	It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the teachings of Jason/Majko with the teachings from Motte with the motivation to provide a user interface in order to display inter-relations between different items of information, displayed in the form of a tag cloud, which shows a number of key-words related to a common subject.  Motte [0035].
B.	In regards to Claims 8 and 19, Jason does not specifically disclose, receiving a third input indicative of a user selection of the second term in the second word cloud; this is disclosed by Motte [0036: user interface allowing a user to select tags in the tag cloud, and displaying a new tag cloud associated with the selected tag];
	and generating the third visual representation, wherein the third visual representation comprises a plurality of line graphs showing at least relative volume data for the category, the term first selected by the second input, and the second term selected by the third input.  This is disclosed by Motte [0043: user interface comprising a visual representation configured to allow a user to select any topic in the tag cloud; 0259: the tag clouds for different user demographics may be graphically compared on a graph, with three sets of slider controls (inputs); 0260: user may select different settings of the sliders; each tag labels a radial line, where all the radial lines intersect at a central point between the tags. The radial lines represent a weighted tag rating].  The motivation being the same as stated above in claim 7.





Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987. The
Examiner can normally be reached on M-F 9:30-7:00 Alt Fri
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622